DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/31/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (JP 2012105487, hereinafter “Tokunaga”, English translation attached herein) in view of Tatematsu et al. (US 2010/0194220, hereinafter “Tatematsu”).

Regarding claim 1, Tokunaga discloses a rotary electric machine ([0001-0002], [0016], see figs. 1, 4 and 5), comprising a rotor (see annotated fig. 1) configured to be rotated with a shaft (10) serving as a rotary shaft ([0016-0017]), 
wherein the rotor (see annotated fig. 1) includes: 
a rotor core (20); 
a plurality of permanent magnets (30, [0018]) to be embedded in the rotor core (20); and a one end-side end plate (17) configured to support one end side of the rotor core (20), 
wherein the shaft (10) has a shaft radial refrigerant passages (18b) passing in a radial direction of the shaft (10), wherein the rotor core (20) has a plurality of rotor refrigerant passages (22, [0022]) through which refrigerant for cooling the plurality of permanent magnets (30) flows in an axial direction of the shaft (10), 
wherein the one end-side end plate (17) has an end plate refrigerant passage (17a, [0027]), which is configured to bring the plurality of rotor refrigerant passages (22) and the shaft radial refrigerant passage (18b) into communication with each other ([0027]), 
wherein the end plate refrigerant passage (17a) has a plurality of refrigerant reservoirs (17a’), each projecting to an outer side in the radial direction (see figs. 4-5) of the shaft (10), and 
wherein each of the plurality of refrigerant reservoirs (17a’) is arranged at a position (see fig. 4) for cooling one corresponding pair of permanent magnets (30) of the plurality of permanent magnets (30).

    PNG
    media_image1.png
    698
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    641
    media_image2.png
    Greyscale



However, Tatematsu teaches (see fig. 6, [0057-0060]) a similar motor cooling system comprising an end plate refrigerant passage (43e) formed over an entire circumference of the shaft (58).

    PNG
    media_image3.png
    514
    508
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Tokunaga’s rotary electric machine, the end plate refrigerant passage to be formed over an entire circumference of the shaft, in order to improve the cooling since the coolant would be able to pass through the portions located among all the magnet groups, as taught by Tatematsu ([0060]).

Regarding claim 2.
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (JP 2012105487) in view of Tatematsu (US 2010/0194220), as applied to claim 1 rejection, and further in view of Suzuura et al. (JP 2009232557, hereinafter “Suzuura”, English translation attached herein).

Regarding claim 3, Tokunaga in view of Tatematsu discloses the rotary electric machine according to claim 1, but does not disclose that the end plate refrigerant passage has refrigerant guide portions, each being adjacent to a corresponding one of the refrigerant reservoirs in a circumferential direction of the shaft, which project to an inner side in the radial direction of the shaft with respect to the rotor refrigerant passages.

However, Suzuura teaches (see figs. 3a-3b, [0022], [0026-0027]) an end plate refrigerant passage (29) having refrigerant guide portions (29b-29c), each being adjacent to a corresponding one of the refrigerant reservoirs (29d) in a circumferential direction of the shaft (18), which project to an inner side in the radial direction of the shaft (18) with respect to the rotor refrigerant passages (22).

    PNG
    media_image4.png
    498
    326
    media_image4.png
    Greyscale




Regarding claim 6, Tokunaga in view of Tatematsu discloses the rotary electric machine according to claim 1. Tokunaga further discloses (see fig. 1) that the shaft (10) has a shaft center refrigerant passage (18a), which is formed in the shaft to extend from the one end side (left side in fig. 1) in the axial direction of the shaft (10) so as not to pass completely through the shaft (10), and wherein the shaft center refrigerant passage (18a) communicates with the shaft radial refrigerant passage (18b).  

Tokunaga does not disclose that the shaft center refrigerant passage is open on the same end side (as the recited one end-side end plate, which is the one having the end plate passage aligned with the shaft radial passage).


However, Suzuura teaches two embodiments (see fig. 1a, [0015-0017], and fig. 5, [0038-0039]), the first one (which is similar to Tokunaga’s) having the opening (where “27b” is inserted, see fig. 1a) of the shaft center refrigerant passage (25-25a) on the opposite side of the one end-side end plate (17a), and a second one (the claimed arrangement) having the opening (where “27b” is inserted, see fig. 5) of the shaft center refrigerant passage (25-25a) on the same side of the one end-side end plate (75a).

    PNG
    media_image5.png
    308
    629
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the rotary electric machine of Tokunaga in view of Tatematsu, the claimed arrangement, in order to arrange the motor in a vertical direction and take advantage of the force of gravity to distribute the refrigerant, as taught by Suzuura ([0038-0039], fig. 5), and furthermore, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  

Regarding claim 7, Tokunaga in view of Tatematsu and Suzuura discloses the rotary electric machine according to claim 6. Tokunaga further discloses (see fig. 1) that a flow passage sectional area of the shaft center refrigerant passage (18a) is larger than a flow passage sectional area of each of the shaft radial refrigerant passages (18b). Suzuura also discloses (see figs. 1 and 5) that a flow passage sectional area of the shaft center refrigerant passage (25-25a) is larger than a flow passage sectional area of each of the shaft radial refrigerant passages (28).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (JP 2012105487) in view of Tatematsu (US 2010/0194220), as applied to claim 1 rejection, and further in view of Kato et al. (JP 2010239799, hereinafter “Kato”, English translation attached herein).

Regarding claim 4, Tokunaga in view of Tatematsu discloses the rotary electric machine according to claim 1, but does not disclose that the one end-side end plate has one end-side jet passages, which communicate with the end plate refrigerant passages, and which are open on the outer side in the radial direction of the shaft.  

However, Kato teaches (see fig. 3, [0060]) end plates (26) having jet passages (36), which communicate with the end plate refrigerant passages (34), and which are open on the outer side in the radial direction of the shaft (22).  

    PNG
    media_image6.png
    333
    391
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the rotary electric machine of Tokunaga in view of Tatematsu, the claimed arrangement, in order to direct the refrigerant into the coil end portions of the stator to cooled them effectively, as taught by Kato ([0060-0061]).
Regarding claim 5, Tokunaga in view of Tatematsu discloses the rotary electric machine according to claim 1. Tokunaga further discloses that the rotor includes another end-side end plate (16) configured to support another end side (see fig. 1) of the rotor core (20), and wherein the another end-side end plate (16) has discharge holes (16a) through which the refrigerant having flowed through the rotor refrigerant passages (22) is guided into the another end-side end plate (16). 

Tokunaga in view of Tatematsu does not disclose Preliminary Amendmentanother end-side jet passages, which communicate with the discharge holes, and are open on an outer side in the radial direction of the shaft.

However, Kato teaches (see figs. 3-4, [0060-0061]) jet passages (36) in both end plates (26a, 26b) which communicate with discharge holes (35), and are open on an outer side in the radial direction of the shaft (22).

    PNG
    media_image7.png
    252
    617
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the rotary electric machine of Tokunaga in view of Tatematsu, the claimed arrangement, in order to direct the refrigerant into the coil end portions of the stator to cooled them effectively, as taught by Kato ([0060-0061]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834